Spencer, J.,
dissenting.
I dissent on the ground set forth in my dissent in State v. Rosenberger, 187 Neb. 726, 193 N. W. 2d 769.
*828I additionally dissent for the reason that the record very clearly shows the fences were on the land when the defendants acquired the lease; that they paid nothing for the fences; and that there is no record of anyone ever requesting or receiving permission to put the fences on the land.
With reference to the alfalfa, the defendants offered no evidence of their claimed ownership, and the plaintiff’s ownership of it is supported by Peterson v. Vak, 160 Neb. 450, 70 N. W. 2d 436.
White, C. J., and Newto-n, J., join in this dissent.